TRANSMISSION COORDINATION AGREEMENT Between Public Service Company of Oklahoma, Southwestern Electric Power Company, West Texas Utilities Company, and American Electric Power Service Corporation TABLE OF CONTENTS ARTICLE I TERM OF AGREEMENT 1.1Effective Date 1.2Periodic Review ARTICLE II DEFINITIONS 2.1Agreement 2.2Ancillary Services 2.3Company Demand 2.4Company Peak Demand 2.5Control Area 2.6Coordinating Committee 2.7Designated Agent 2.8Direct Assignment Facilities 2.9Generating Unit 2.10Hour 2.11Month 2.12Network Integration Transmission Service 2.13Open Access Transmission Tariff 2.14Point-to-Point Transmission Service 2.15PUCT 2.16Scheduling, System Control and Dispatch Service 2.17SPP 2.18Transmission Customer 2.19Transmission Service 2.20Transmission System 2.21Transmission System Operator ARTICLE III OBJECTIVES 3.1Purposes ARTICLE IV COORDINATING COMMITTEE 4.1Coordinating Committee 4.2Responsibilities of the Coordinating Committee 4.3Delegation and Acceptance of Authority 4.4 Reporting ARTICLE V PLANNING 5.1Transmission Planning ARTICLE VI TRANSMISSION 6.1Delegation to the Transmission System Operator 6.2Transmission Facilities 6.3Direct Assignment Facilities 6.4Transmission Service Revenues 6.5Payment of Costs for Network Use 6.6Payment of Costs for Point-to-Point Transmission Service ARTICLE VII ANCILLARY SERVICES 7.1Ancillary Services ARTICLE VIII GENERAL 8.1Regulatory Authorization 8.2Effect on Other Agreements 8.3Waivers 8.4Successors and Assigns; No Third Party Beneficiary 8.5Amendment 8.6Independent Contractors 8.7Responsibility and Liability SCHEDULE A ALLOCATION OF TRANSMISSION REVENUES SCHEDULE B ANNUAL TRANSMISSION REVENUE REQUIREMENTS RATIOS SCHEDULE C ALLOCATION OF ANCILLARY SERVICE REVENUES TRANSMISSION COORDINATION AGREEMENT Between Public Service Company of Oklahoma, Southwestern Electric Power Company, West Texas Utilities Company and American Electric Power Service Corporation This
